Exhibit 10.3
SUPERVISORY AGREEMENT
     This Supervisory Agreement (Agreement) is made and is effective this 10th
day of October, 2008 (the Effective Date), by and between Irwin Union Bank,
F.S.B., Columbus, IN (Irwin Union or the Association) OTS Docket No. 16835, a
federal stock savings bank, and the Office of Thrift Supervision (OTS), a bureau
of the United States Department of the Treasury, acting through its Central
Regional Director or his designee (Regional Director).
     WHEREAS, the OTS is the primary Federal regulator of Irwin Union pursuant
to the Home Owners’ Loan Act (HOLA), 12 U.S.C. §§ 1461 et seq., and is Irwin
Union’s appropriate Federal banking agency for purposes of the Federal Deposit
Insurance Act (FDIA), 12 U.S.C. §§ 1811 et seq.;
     WHEREAS, based upon the findings contained within Irwin Union’s April 28,
2008 Report of Examination (ROE), the OTS is of the opinion that Irwin Union has
engaged in acts and practices that are considered to be unsafe and unsound;
     WHEREAS, the OTS is of the opinion that grounds exist for the initiation of
an administrative proceedings against Irwin Union pursuant to 12 U.S.C. §§
1464(d) and 1818(b);
     WHEREAS, OTS is of the view that it is appropriate to take measures to
ensure that Irwin Union will engage in safe and sound practices;
     WHEREAS, Irwin Union wishes to cooperate with the OTS and to evidence its
intent to: (i) comply with all applicable laws and regulations; and (ii) engage
in safe and sound practices; and
     WHEREAS, Irwin Union, acting through its Board of Directors (Board),
without admitting or denying that such grounds exist except those as to
jurisdiction, which are admitted, wishes to cooperate with the OTS and to
evidence the intent to: (i) comply with all applicable laws and regulations; and
(ii) engage in safe and sound practices.
     NOW THEREFORE, in consideration of the above premises and the mutual
undertakings set forth herein, the parties hereto agree as follows:

1



--------------------------------------------------------------------------------



 



Capital

1.   As of the Effective Date, and at all times thereafter, Irwin Union shall
have and maintain: (i) a Tier 1 (Core) Capital Ratio of at least 9 percent (9%)
and a (ii) Total Risk-Based Capital Ratio of at least 11 percent (11%).

Business Plan

2.   (a) By September 30, 2008, the Board shall revise Irwin Union’s current
business and strategic plan (Business Plan), and comply with the requirements
contained within this Agreement and the comments contained within the ROE, as
well as ensuring, at a minimum, inclusion of the following:

  i)   Defined strategies for capital preservation and enhancement commensurate
with the risk profile of the Association;     ii)   Defined limits on high-risk
lending activities expressed as a percentage of Core Capital plus Allowance for
Loan and Lease
Losses;     iii)   Detailed strategies designed to improve and sustain earnings;
    iv)   Detailed strategies to stress-test and adjust earnings forecasts based
on continuing operating results, economic conditions and credit quality of the
loan portfolio; and     v)   Continuous coverage of a three year period
including detailed pro forma balance sheets and income statements for a three
year period;

(b) By October 15, 2008, the Board shall forward a copy of the revised Business
Plan to the Regional Director for review and comment or non-objection. The Board
shall revise and implement the Business Plan within ten (10) days of receiving
the Regional Director’s comments or implement the Business Plan within ten
(10) days of receiving the Regional Director’s non-objection. The Board shall
immediately send a copy of the Business Plan implemented by the Board to the
Regional Director;
(c) On a quarterly, basis, beginning with the first quarter following the
receipt of the Regional Directors comments on or non-objection to the Business
Plan, the Board shall compare projected operating results contained within the
Business Plan to actual results. Additionally, as part of the variance analysis
required pursuant to this subparagraph, the Board shall determine any material
deviations between the projections contained in the Business Plan and actual
results. The Board shall prepare a written report describing any material
deviations between the projections contained in the Business Plan and actual
results; and
(d) Within thirty (30) days of the close of each quarter, the Board shall
provide the Regional Director with a copy of the variance analysis report
required by this paragraph.

2



--------------------------------------------------------------------------------



 



Assets

3.   As of the Effective Date, Irwin Union shall not make any new construction
or land loans without the prior written approval of the Regional Director. This
restriction shall not apply to legally binding commitments for construction or
land loans as of the Effective Date.

Management

4.   By September 30, 2008, the Board shall file with OTS pursuant to paragraph
7 for the appointment or hiring of: (i) a full time President or Chief Executive
Officer; (ii) a full time Chief Credit Officer; (iii) a full time Chief
Financial Officer; and (iv) at least two additional independent directors who
are not management officials of Irwin Union or Irwin Bank and Trust Company.

5.   By September 30, 2008, the Board shall adopt a detailed plan that will
result in Irwin Union operating on a completely independent basis from Irwin
Union Bank and Trust Company (Restructuring Plan). The Restructuring Plan shall
include, but not be limited to, the following requirements:     (a) No dual
employees with Irwin Union Bank and Trust Company and/or Irwin Financial
Corporation or its affiliates without written approval of the Regional Director;
    (b) An organization chart and position descriptions which shall define
reporting relationships and position responsibilities that are independent of
Irwin Union Bank and Trust Company and Irwin Financial Corporation or its
affiliates; and     (c) Completion of the Restructuring Plan by no later than
October 31, 2008.

Restriction on Asset Growth

6.   Without the prior written approval of the Regional Director, and consistent
with the requirements and provisions of OTS Regulatory Bulletin 3b, Irwin Union
may not increase its total assets during any quarter in excess of an amount
equal to net interest credited on deposit liabilities during the quarter.

Notice of Change of Director or Senior Executive Officer

7.   The Association is and shall be subject to the requirements and limitations
set forth in Subpart H of Part 563 of the OTS’s regulations (12 C.F.R. §§
563.550-.590). Without limitation on such requirements and limitations, this
means, among other things, that except as otherwise permitted by 12 C.F.R. §
563.590: (i) the Association must notify the OTS at least thirty (30) days
before adding or replacing any member of its Board, employing any person as a
senior executive officer, or changing the responsibilities of any senior
executive officer so that the person

3



--------------------------------------------------------------------------------



 



    would assume a different senior executive officer position; and (ii) the
proposed director or senior executive officer may not begin service except as
permitted by 12 C.F.R. § 563.585 and 12 U.S.C. § 1831i.

Golden Parachute Restrictions

8.   The Association is and shall be subject to the restrictions set forth in 12
C.F.R. Part 359. Such restrictions concern the making of agreements (including
employment agreements) with severance provisions, “golden parachute payments”
and “prohibited indemnification payments”. The Association shall not make or
agree to make any “golden parachute payment”, as that term is defined 12 U.S.C.
§ 1828(k) and in 12 C.F.R. Part 359, except as may be permitted pursuant to the
aforesaid statutory provision and regulations, 12 C.F.R. § § 359.2 and 359.4.

Notice of Contractual Arrangements Involving Compensation

9.   The Association shall not enter into, renew, extend or revise any
contractual arrangement related to compensation or benefits with any director or
senior executive officer of the Association unless the Association first
(i) provides a minimum of thirty (30) days advance notice of the proposed
transaction and (ii) receives a written notice of non-objection from the OTS.
See OTS Examination Handbook § 310 (p. 310.17) and OTS Regulatory Bulletin 27b.

Contracts Outside of the Ordinary Course of Business.

10.   The Association and its Subsidiaries shall not enter into any third-party
contracts outside of the normal course of business without the prior written
non-objection of the OTS. To seek such non-objection the Association shall
provide thirty (30) days advance written notice to the OTS of any such proposed
contract. At a minimum, such notice shall set forth the Association’s reasons
for seeking the contract and shall transmit a copy of the proposed contract
pursuant to OTS Examination Handbook § 310 and OTS Thrift Bulletin 82a.

Brokered Deposit Restriction

11.   Effective immediately and even if the Association’s capital ratios meet or
exceed those applicable for “well capitalized” status, the Association shall not
accept brokered deposits except in compliance with Section 337.6(b)(2) of the
regulations of the Federal Deposit Insurance Corporation (“FDIC”), 12 C.F.R. §
337.6(b)(2). The Association shall provide (i) written notice to the OTS if the
Association requests the FDIC for a waiver and (ii) the OTS with a copy of the
FDIC’s document indicating its disposition of any request for such a waiver.

4



--------------------------------------------------------------------------------



 



Transactions with Affiliates Restriction

12.   The Association may not engage in transactions with any affiliate or
subsidiary (other than exempt transactions under 12 C.F.R. Part 223). The
Association shall provide a thirty (30) day advance written notice to the OTS
Regional Director of any proposed affiliate or subsidiary transaction that
includes a full description of the transaction. If the Regional Director does
not respond within the thirty (30) day notice period, the Association may
proceed with the transactions, 12 C.F.R. § 563.41(c)(4).

Compliance with Agreement

13.   (a) All policies, procedures, corrective actions, plans, programs,
agreements, reviews and systems required by this Agreement (collectively
referred to as Plans and Policies) shall conform to all applicable statutes, and
regulations, as well as OTS policy and guidance.     (b) The Board and officers
of the Association shall take immediate action to cause Irwin Union to comply
with the terms of this Agreement and shall take all actions necessary or
appropriate thereafter to cause the Association to carry out the provisions of
this Agreement.     (c) The Board shall have the ultimate responsibility for
overseeing the safe and sound operation of Irwin Union at all times, including
compliance with the OTS’s determinations as required by this Agreement.     (d)
By the last day of the succeeding month, beginning with the month ending
August 31, 2008, the Board shall adopt and submit to the OTS certified copies of
a Board resolution (Compliance Resolution) formally resolving that, following a
diligent inquiry of relevant information (including a report from the
Association’s management regarding Irwin Union’s compliance with each provision
of this Agreement), to the best of its knowledge and belief, during the
immediately preceding month, the Association has complied with each provision of
this Agreement currently in effect, except as otherwise stated. The Compliance
Resolution shall: (1) specify in detail how, if at all, full compliance was
found not to exist; and (2) identify all notices of exemption or non-objection
issued by OTS that were outstanding as of the date of its adoption. In the event
that one or more directors do not agree with the representations set forth in a
Compliance Resolution, such a disagreement shall be noted in the Compliance
Resolution.

Definitions

14.   All technical words or terms used in this Agreement for which meanings are
not specified or otherwise provided by the provisions of this Agreement shall,
insofar as applicable, have meanings as defined in Chapter V of Title 12 of the
Code of

5



--------------------------------------------------------------------------------



 



    Federal Regulations, the HOLA, the FDIA, or published OTS guidance. Any such
technical words or terms used in this Agreement and undefined in said Code of
Federal Regulations, HOLA, FDIA, or OTS Publications shall having meanings that
are in accordance with the best custom and usage in the savings and loan
industry.

Successor Statutes, Regulations, Guidance, Amendments

15.   Reference in this Agreement to provisions of federal statutes,
regulations, and OTS Publications shall be deemed to include references to all
amendments to such provisions as have been made as of the Effective Date and
references to successor provisions as they become applicable.

Notices

16.   (a) Except as otherwise provided herein, any request, demand,
authorization, directions, notice, consent, waiver, or other document provided
or permitted by this Agreement to be made upon, given or furnished to, delivered
to, or filed with:

  (i)   The OTS, by Irwin Union, shall be sufficient for every purpose hereunder
if in writing and mailed, first class, postage prepaid or sent via overnight
delivery service or physically delivered, in each case addressed to the Regional
Director, Office of Thrift Supervision, Department of the Treasury, One South
Wacker Drive, Suite 2000, Chicago, Illinois 60606 or facsimile to (312)
917-5002, and confirmed by first class mail, postage prepaid, overnight delivery
service or physically delivered, in each case to the above address; and     (ii)
  Irwin Union, by the OTS, shall be sufficient for every purpose hereunder if in
writing and mailed, first class, postage prepaid, or sent via overnight delivery
service or physically delivered in each case addressed to the Board of Directors
of Irwin Union Savings Bank, FSB, 500 Washington Street, Columbus, IN 47202 or
facsimile to (317) 237-6100, and confirmed by first class mail, postage prepaid,
overnight delivery service or physically delivered, in each case to the above
address.

(b) Notices hereunder shall be effective upon receipt, if by mail, overnight
delivery service or facsimile, and upon delivery, if by physical delivery. If
there is a dispute about the date on which a written notice has been received by
a party to this Agreement, then, in the event such notice was sent by the United
States mail, there shall be a presumption that the notice was received two
business days after the date of the postmark on the envelope in which the notice
was enclosed.

6



--------------------------------------------------------------------------------



 



Effect of Headings

17.   The Section and paragraph headings herein are for convenience only and
shall not affect the construction hereof.

Separability Clause

18.   In case any provision in this Agreement is ruled to be invalid, illegal or
unenforceable by the decision of any court of competent jurisdiction, the
validity, legality and enforceability of the remaining provisions hereof shall
not in any way be affected or impaired thereby, unless the Regional Director, in
his sole discretion, determines otherwise.

No Violations of Law, Rule, Regulation or Policy Statement Authorized; OTS Not
Restricted

19.   Nothing in this Agreement shall be construed as: (i) allowing Irwin Union
to violate any law, rule, regulation, or policy statement to which it is
subject, or (ii) restricting or estopping the OTS from taking any action(s),
including without limitation, any type of supervisory, enforcement or resolution
action that the OTS determines to be appropriate in fulfilling the
responsibilities placed upon it by law.

Time Limits

20.   Time limits for compliance with the terms of this Agreement run from the
Effective Date, unless otherwise noted. The Regional Director may, in his sole
discretion, extend any of such time limitations.

Duration, Termination or Suspension of Agreement

21.   (a) This Agreement shall become effective upon its execution by the OTS
through its authorized representative whose signature appears below. The
Agreement shall remain in effect until terminated, modified, or suspended, in
writing, by the OTS, acting through its Director, Regional Director, or other
authorized representative.     (b) The Regional Director, in his sole
discretion, may, by written notice, suspend any or all of the provisions of this
Agreement.

Integration Clause

22.   This Agreement represents the final written agreement of the parties with
respect to the subject matter hereof and constitutes the sole agreement of the
parties, as of the Effective Date of this Agreement, with respect to the subject
matter.

7



--------------------------------------------------------------------------------



 



Enforceabilitv of Agreement

23.   The Association represents and warrants that this Agreement has been duly
authorized, executed, and delivered, and constitutes, in accordance with its
terms, a valid and binding obligation of Irwin Union. The Association
acknowledges that this Agreement is a “written agreement” entered into with the
OTS within the meaning of Section 8 of the FDIA, 12 U.S.C. § 1818.

Counterparts

24.   This Agreement may be executed in two or more counterparts, all of which
shall be considered one and the same agreement and each of which shall be deemed
an original.

Effective Date

25.   This Agreement is and will become effective on the Effective Date as
defined herein.

Signature of Directors

26.   Each Director signing the Agreement attests, by such act, that or he voted
in favor of a Board Resolution authorizing the execution of this Agreement by
the Association. A copy of the Resolution of Irwin Union’s Board of Directors
authorizing the execution of the Agreement shall be delivered to the OTS along
with the executed original of the Agreement.

[The Remainder of this Page is Intentionally Left Blank]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the OTS, acting by and through the Regional Director,
and the Association hereby execute this Agreement as of the Effective Date of
this Agreement.

                      OFFICE OF THRIFT SUPERVISION                
 
                   
 
                   
By:
  /s/ Thomas A. Barnes                                      
 
  Thomas A. Barnes,                
 
  Regional Director, Central Region                
 
                   
 
                    IRWIN UNION BANK, F.S.B.                
 
                   
By:
  /s/ Jesse R. Brand       By:   /s/ Bradley J. Kime                          
 
  Jesse R. Brand,           Bradley J. Kime,    
 
  Director           Director    
 
                   
By:
  /s/ Duncan Burdette       By:   /s/ Albert H. Shumaker, II                    
     
 
  Duncan Burdette,           Albert H. Shumaker, II    
 
  Director           Director    
 
                   
By:
  /s/ Gregory F. Ehlinger                                      
 
  Gregory F. Ehlinger,                
 
  Director                

9